Citation Nr: 1221912	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected bilateral temporomandibular joint syndrome (TMJ), status post arthroplasties with partial prosthetic joint replacements, with myofascial pain, capsulitis, and neck pain, hereinafter referred to as TMJ, higher than 20 percent for the period dated from January 23, 2001, to January 25, 2009; higher than 30 percent for the period dated from January 26, 2009, to November 8, 2009, and higher than 40 percent since November 9, 2009. 

2.  Entitlement to an initial compensable disability rating for residuals of fracture of the coccyx. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, dated in February 2002 and October 2003.  The RO in Anchorage, Alaska, currently has jurisdiction of the claims file. 

The February 2002 rating decision granted service connection for right TMJ syndrome, myofascial pain, bilateral TMJ capsulitis, post-operative, with neck pain and headaches.  A 20 percent evaluation was initially assigned effective January 23, 2001. 

The October 2003 rating decision, of a Decision Review Officer (DRO), recharacterized this disability as bilateral TMJ, status post arthroplasties, with partial prosthetic joint replacements, myofascial pain, capsulitis, and neck pain, and assigned a temporary total evaluation effective May 14, 2002, for convalescence purposes under 38 C.F.R. § 4.30, and restored a 20 percent evaluation effective July 1, 2002.  The October 2003 rating decision also granted service connection for headaches as secondary to service-connected TMJ and assigned a 10 percent evaluation effective January 23, 2001.  Further, the October 2003 rating decision granted service connection for residuals of a fracture of the coccyx and assigned an initial noncompensable evaluation effective January 23, 2001.  An August 2004 rating decision, also from the RO in Denver, Colorado, assigned the Veteran's TMJ a temporary total evaluation effective April 2, 2004, for convalescence purposes under 38 C.F.R. § 4.30 and restored a 20 percent evaluation effective June 1, 2004.  

The Veteran has been afforded a hearing, in May 2005, before the undersigned Veterans Law Judge (VLJ), seated at the RO in Anchorage, Alaska, in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ elicited testimony from the Veteran as to the elements required to substantiate her claims, specifically, the severity of her service-connected disabilities on appeal.  The Veteran, from questions posed by the VLJ and her representative, described her service-connected disabilities on appeal in detail.  While the VLJ did not suggest the submission of evidence that may have been overlooked, since the time of the May 2005 Board hearing, the Veteran has supplemented the record with additional treatment records.  Further, subsequent to Board remands, the Veteran has been specifically asked to supplement the record with any relevant updated treatment records.  Thus, the Veteran is not prejudiced by the VLJ's actions in May 2005.  Moreover, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The claims were remanded by the Board in August 2005, December 2008, and September 2009.  In September 2009, the Board granted an increased disability rating for service-connected headaches and remanded the remaining claims of entitlement to increased initial disability ratings for TMJ and residuals of fracture of the coccyx.  The remaining matters have been returned to the Board for appellate review. 

Since the recent Board action in the present appeal, its September 2009 remand, the AMC, in a January 2011 rating decision, assigned the Veteran's TMJ a temporary total evaluation effective February 11, 2005, for convalescence purposes under 38 C.F.R. § 4.30 and restored a 20 percent evaluation effective April 1, 2005.  The January 2011 rating decision also assigned a 30 percent evaluation effective January 26, 2009, a 40 percent evaluation effective November 9, 2009, a temporary total evaluation effective December 1, 2009, for convalescence purposes under 38 C.F.R. § 4.30, and restored a 40 percent evaluation effective February 1, 2010.  The RO in Anchorage, Alaska, in a January 2012 rating decision, assigned the Veteran's TMJ a temporary total evaluation effective May 10, 2011, convalescence purposes under 38 C.F.R. § 4.30 and restored a 40 percent evaluation effective July 1, 2011.  

The January 2011 rating decision also granted service connection for residual scars associated with TMJ and assigned a 10 percent evaluation effective November 9, 2009.  The January 2012 rating decision also granted special monthly compensation (SMC) based on housebound status from December 1, 2009, to February 1, 2010, and from May 10, 2011, to July 11, 2011.  

The diagnostic criteria under which the Veteran's TMJ is rated, as will be discussed below, provides for a maximum schedular 40 percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  While the Veteran is currently in receipt of the maximum schedular rating, there remain periods of time during which her disability was not assigned such, and there remains consideration of the whether an extra-schedular rating is appropriate.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  For the period dated from January 23, 2001, to January 25, 2009, the Veteran's service-connected TMJ is manifested by constant pain and more severe functional impairment to include decreased mobility of the mandible resulting in difficulty consuming a normal diet that most closely approximates motion limited at most to 11-20 mm.

2.  For the period dated from January 26, 2009, to November 8, 2009, the Veteran's service-connected TMJ is manifested by constant pain and more severe functional impairment to include a mandible that trembled during the end point of range of motion testing, an occasional locking jaw that required manual manipulation, grating, and the need to skip breakfast due to morning jaw pain that most closely approximates motion limited at most to 0-10 mm.

3.  For the period since January 26, 2009, the Veteran's service-connected TMJ is assigned a 40 percent rating, the maximum schedular rating authorized under the applicable diagnostic criteria. 

4.  From April 1, 2005, to November 8, 2009, the Veteran's service-connected TMJ is manifested by painful scars.

5.  During the entire appellate period, the Veteran's service-connected residuals of fracture of the coccyx have been manifested by frequent pain and demonstrable deformity of the coccygeal segment. 


CONCLUSIONS OF LAW

1.  For the period dated from January 23, 2001, to January 25, 2009, the criteria for a 30 percent rating, and not higher, for service-connected TMJ are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.103(c)(2), 3.655, 4.3, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.150, DC 9905 (2011). 

2.  For the period dated from January 26, 2009, to November 8, 2009, the criteria for a 40 percent rating for service-connected TMJ are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.103(c)(2), 3.655, 4.3, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.150, DC 9905 (2011). 
 
3.  Since January 26, 2008, there is no legal basis for the assignment of a schedular evaluation higher than 40 percent for service-connected TMJ.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.103(c)(2), 3.655, 4.3, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.150, DC 9905 (2011). 

4.  From April 1, 2005, to November 8, 2009, the criteria for a 10 percent rating, and not higher, for service-connected residual scars related to service-connected TMJ are met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.103(c)(2), 3.655, 4.3, 4.7, 4.21, 4.14, 4.118, DCs 7800, 7803, 7804, 7805 (2002)(2003). 

5.  During the entire appellate period, the criteria for an initial 10 percent rating, and not higher, for service-connected residuals of fracture of the coccyx are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.103(c)(2), 3.655, 4.3, 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5285 (2002), 5235 (2003), 5298 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran's claims of entitlement to higher initial disability ratings for her TMJ and residuals of fracture of the coccyx arise from her disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA compensation examinations in May 2001, September 2005, January 2009, and November 2009, in order to evaluate her TMJ, and was afforded VA compensation examinations in May 2001, September 2005, and January 2009, in order to evaluate her residuals of fracture of the coccyx.  The Veteran has not indicated that she was seen regarding her disabilities by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, the Veteran's service treatment records and all identified and authorized post-service treatment records available and relevant to the issues on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its most recent September 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

The record indicates that the AMC, in September 2009, sought additional relevant treatment records from the Veteran.  To date, the Veteran has not identified the source of such treatment records.  The AMC afforded the Veteran a VA compensation examination to evaluate her TMJ in November 2009.  The VA compensation examination report, and submitted addenda, sufficiently responded to the Board's inquires.  The AMC then readjudicated the Veteran's claims, and in its January 2011 rating decision, assigned the Veteran a separate evaluation for her scars related to her service-connected TMJ and increased the disability rating assigned to the Veteran's service-connected TMJ.  By its January 2011 SOC, the AMC also readjudicated the Veteran's claim of entitlement to an initial compensable disability rating for her residuals of fracture of the coccyx.  In this regard, the Board directed the AMC to consider whether separate evaluations were warranted for any scars or for arthritis related to the Veteran's TMJ.  While the AMC granted service connection for scars related to her TMJ, it did not discuss whether a separate evaluation for arthritis was warranted.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  As will be discussed below, the Veteran has been in receipt of a compensable disability rating for her TMJ during the entire appellate period, based on limited range of motion of the mandible, and thus a separate evaluation for arthritis is not warranted.  Further, the Board directed the AMC to readjudicate the Veteran's claims considering both the old and revised versions of the skin and spine criteria.  While the AMC did not include a discussion of the old versions of the skin and spine criteria, such had been previously considered in the SOCs dated in October 2003 and August 2004.  The Board finds that an additional remand, a fourth remand, solely for the purpose of the AMC issuing a decision that denies a separate evaluation or arthritis related to the Veteran's TMJ, where such evaluation may not be awarded, and for the purpose of the AMC readjudicating the Veteran's claims considering versions of the criteria already considered in previous adjudications, is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655.

Finally, the Board notes that in a July 2011 addendum to a November 2009 VA dental examination report, the examiner clarified that he had reviewed the VA dental records at the time of his previous examination, though the military dental records were not included.  As the examiner merely clarified what had been essentially stated in the prior examination report, remand for the issuance of a supplemental statement of the case is not warranted.  Specifically, in a December 2009 addendum the examiner had acknowledged receipt of the claims folder.


Increased Ratings

As to both of the disabilities currently on appeal, disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Further, in Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, consideration of DeLuca et all and 38 C.F.R. § 4.40 and § 4.45 are not for application when the Veteran's service-connected disability is already rated at the maximum rating for limitation motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

TMJ

The Veteran's service-connected TMJ is currently rated as 20 percent disabling effective January 23, 2001, to January 25, 2009; 30 percent disabling effective January 26, 2009, to November 8, 2009; and 40 percent disabling as of November 9, 2009.  In the Introduction of the decision herein the Board discussed the adjudicative history of the Veteran's claim, including notation of the periods during which the Veteran's service-connected TMJ was assigned a temporary total evaluation for convalescence purposes under 38 C.F.R. § 4.30.  As a total evaluation was in effect during those time periods, further consideration of any evidence, medical or lay, dated during the convalescence periods is not required, as a higher rating is not available.  

The Veteran's service-connected TMJ is rated under DCs 9999-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, DC 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150.  DC 9905 contemplates limitation of motion of the TMJ.  

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm.) or the inter-incisal range is limited to 31 to 40 mm.; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 mm.; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.; and a 40 percent rating is warranted when the range is limited to 0 to 10 mm.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.  Thus, as the Veteran's service-connected TMJ has been assigned a rating higher than 10 percent during the entire appellate period, and DC 9905 provides only a 10 percent rating for range of lateral excursion, DC 9905 may not serve as a basis, considering range of lateral excursion, for a higher rating in the present appeal and further consideration of the Veteran's demonstrated lateral excursion is not required.  38 C.F.R. § 4.150, DC 9905.  

DC 9904 contemplates malunion of the mandible and provides for a noncompensable rating where there is slight displacement of the mandible.  A 10 percent rating is warranted for moderate displacement of the mandible, and a maximum 20 percent rating is warranted for severe displacement of the mandible.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, DC 9904 (2011).  However, despite any clinical or lay evidence of symptomatology considered to be malunion of the mandible, or analogous to malunion of the mandible, may not warrant a higher rating in the present appeal, as assigning ratings under both DCs 9904 and 9905 would violate the rule of against pyramiding as both of these code sections are based upon the degree of motion exhibited.  38 C.F.R. § 4.14. 
 
In considering the applicability of other regulatory criteria, the Board finds that there is no evidence that the Veteran's TMJ is manifested by loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth.  Thus DCs 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal and may not serve as bases for an increased rating.  38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916 (2011).  

In this regard, while the Veteran has clearly undergone extensive surgical treatment for her service-connected TMJ, and has complained of bone loss, she has not asserted tooth loss and no physician has noted the loss of the maxilla,  mandible, ramus, condyloid process, or hard palate.  Thus, while the Veteran is competent to report experiencing symptoms related to her service-connected TMJ included surgical procedures where she was informed that bones were being manipulated, filed, or re-positioned, she is not competent to diagnose bone loss of the maxilla, mandible, ramus, condyloid process, or hard palate, as such assessments are not simple in nature.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 

As noted above, when limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  During the entire appellate period, the Veteran has been in receipt of a compensable rating based on limitation of motion and thus a separate evaluation for arthritis, which is not disputed as a diagnosis related to her TMJ, is not warranted and DCs 5003 and 5010 may not serve as bases for a higher rating in the present appeal.  38 C.F.R. § 4.71a, DCs 5003, 5010.

By a January 2011 rating decision, as discussed in the Introduction section of the decision herein, the Veteran was granted service connection for residual scars associated with her service-connected TMJ and such was assigned an initial 10 percent evaluation effective November 9, 2009.  The Board will consider whether there remains any other period, in essence, any time prior to November 9, 2009, wherein the Veteran is entitled to a separate evaluation for residual scars associated with her service-connected TMJ.

The Board now turns to a discussion of the medical and lay evidence of record dated during the distinct time periods over the course of the appellate period.  


January 23, 2001, to January 25, 2009

Post-service military treatment records dated in January 2001indicate that the Veteran complained of constant right jaw pain, popping, and locking.  She presented with crepitus and crepitance of the TMJs, bilaterally, was diagnosed with jaw pain, and was fitted for a jaw splint.  Private treatment records dated in January 2001 indicate that the Veteran complained of popping, locking, and constant, sharp, but moderate pain in the right jaw for the past few months.  She demonstrated range of motion to include 66 mm. to the right and 7 mm. to the left.  

Private treatment records dated in April 2001 indicate that the Veteran asserted that her jaw splint was causing pain and that she felt such was making her condition worse.  She demonstrated a minimal opening to 20-25 mm.  

Private treatment records dated in May 2001 indicate that the Veteran complained of a 6-month history of increasingly severe limited mandibular opening and constant, unrelenting pain the right TMJ area with all functions of the mandible, and increased popping, clicking, and locking of the right TMJ since surgical treatment in 1991.  She presented, post-right TMJ arthrocentesis, with very limited range of motion of the mandible where she could only open to 23 mm., and restriction of motion of the mandible in all directions.  Her physician reported that physical examination, including X-ray examination and magnetic resonance imaging (MRI) in April 2001 revealed an anterior displaced right TMJ disc which did not reduce with movement of the mandible.  The physician asserted that physical therapy was ongoing, and that this disability had affected her daily functions due to the amount of pain she has, and decreased mobility of mandible which caused difficulty in eating normally and difficulty consuming a normal diet.    

On VA compensation examination in May 2001, the Veteran reported her prior surgical treatment and subsequent orthodontic treatment.  She complained of worsening popping and clicking of the TMJs, limited range of movement, and muscle pain.  She presented with restricted range of mandibular movement, pain on palpation of numerous muscles of mastication and neck muscles, and pain on palpation of both TMJs.  The examiner noted that radiographically, both TMJs appeared normal.  She was diagnosed with right TMJ disc displacement without reduction, myofascial pain, and bilateral TMJ capsulitis.  An undated document immediately follows the May 2001 VA compensation examination report.  Such indicates that the Veteran presented without opening or closing click or grinding.  She demonstrated range of movement including opening to point of pain to 26 mm., with maximum opening to 31 mm.  

Private treatment records dated in August 2001 indicate that the Veteran underwent jaw surgery, a bilateral TMJ meniscorrhaphy with complex arthrotomy.  The physician reported that the Veteran underwent recent arthrocentesis and that such was of no benefit.  She demonstrated some degenerative changes on the left side, and an inter-incisal opening which deviated to the right approximately 20 mm.  She demonstrated pain with extra-meatal palpation and inter-meatal palpation on the left side, without crepitation; however, there was extreme muscle spasm in the temporalis as well as the masseter muscle.  

In a January 2003 statement, the Veteran described her recent surgical history, including comment upon bone spur fragments and bone loss.  Post-service military treatment records dated in December 2003 and January 2004 indicate that the Veteran complained of left TMJ pain.  Post-service military treatment records dated in September 2004 indicate that the Veteran complained of jaw pain.  

At the time of her May 2005 Board hearing, the Veteran reported that she had undergone multiple surgical procedures for her jaw, three on each side, and that since the last procedure in February 2005, she had lost additional spacing in her jaws.  She asserted that she had really bad arthritis that bothered her all of the time.  She asserted that she couldn't eat corn on the cob, that she had a hard time even putting a small piece of candy in her mouth, and that if she ate meat, she had to cut it into very, very, small pieces.  She reported that she experiences pain from the jaw up to the temple, with pain almost every day.  She reported that she takes prescription medication for pain, swelling, and arthritis.  She reported that she had a scar from her surgery in February 2005, on both sides, with pain and sensitivity.   She asserted that she was "out of commission" several times each week because of jaw pain.  She reported that she had lost the discs in her jaw, and that in the future, such could be problematic.  She complained of locking every now and then, and noises all of the time, without clicking, because the discs are no longer there.  

Post-service military treatment records dated in June 2005 indicate that the Veteran's physician reported that she had presented in December 2003 to the maxillofacial surgery service with a long history of bilateral TMJ pain and dysfunction, having undergone multiple surgeries.  He reported that examination was consistent with severe bilateral degenerative joint disease confirmed by X-ray examination, with a TMJ prosthesis in the fossas of both temporal bones that limited her function.  He reported that X-ray and clinical examination was consistent with severe bilateral TMJ degenerative joint disease and osteoarthritis.

On VA compensation examination in September 2005, the Veteran complained of constant pain, rated as a 5 or 6 on a 10-point pain scale, with the use of prescription medication during flare-ups.  The examiner provided a recitation of the Veteran's pertinent medical history and commented that her functional impairment is that she is unable to chew anything but very small bites, that she can't eat an apple or chew tough meat, and that she can't chew corn off of the cob.  She complained of daily pain with attempting to make normal mandibular movements.  She was unable to open her jaw very wide, and demonstrated an inter-incisal opening of 24 mm.  She reported that she could open her jaw to 24 mm., but that such was extended movement and caused discomfort.  The examiner noted crepitus, more so on the left side, without clicking or popping.  The examiner asserted that he was unable to provide the measurements of range of motion requested by VA, and that he was unable to assess whether she has weakened movement.  He asserted that her pain definitely limited her functional ability.  He asserted that the arthritis of her jaw would limit her movements of the joint.  He asserted that she had no bone loss from her palate or mandible.  The examiner noted that the Veteran complained of the appearance of her surgical scars, and reported that they were painful.  He reported that the scars were expertly placed and were only noticed on very close examination.  Photographs of the scars were included in the examination report and revealed the scars, as described by the examiner.  The Veteran was diagnosed with TMJ disorder with osteoarthritis.  

Post-service military treatment records dated in January 2008 indicate that the Veteran complained of jaw pain and reported current splint therapy.  There is an almost illegible notation indicating "33mm."  

Post-service military treatment records dated in July 2008 indicate that the Veteran complained of bilateral jaw pain, rated as 8-10 on a 10-point pain scale.  

In an August 2008 statement, the Veteran reported that she had severe arthritis which affected everything she did, from eating, talking, to not even moving her mouth.  She reported that she would never have had arthritis if not for the surgeries required to treat her service-connected TMJ disability.  She reported that she does not eat, talk, or yawn without pain.  

There is no evidence of inter-incisal range of motion limited to 11-20 mm., as would be required under DC 9905 for a rating higher than 20 percent, the rating in effect during the time period dated from January 23, 2001, to January 25, 2009.  A 30 percent rating under DC 9905 requires inter-incisal motion 11-20 mm.              38 C.F.R. § 4.150, DC 9905.  

While one of the Veteran's private treatment providers, in April 2001, reported that she demonstrated a minimal opening to 20-25 mm., the examiner simply provided a range, and not a specific limit to her motion.  Further, the Veteran demonstrated an opening to 23 mm. during private treatment one month later.  In fact, she demonstrated an opening to 31 mm. in May 2001, 24 mm. in September 2005, and 33 mm. in January 2008.  Based on the above, the Board finds that the Veteran's range of motion during this stage most closely represents inter-incisal motion from 21-30 mm., as contemplated by DC 9905 for a 20 percent rating.  Thus, without evidence of inter-incisal motion limited to 11-20 mm. or more, DC 9905 may not serve as a basis for a higher rating during this stage.  38 C.F.R. § 4.150, DC 9905.  

However, the Board has considered the Veteran's competent and credible account of symptomatology and all the evidence of record.  See Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1376-77.  The Board finds that the level of functional impairment with flare-ups caused by the Veteran's service-connected TMJ, to include constant pain and more severe functional impairment to include decreased mobility of the mandible resulting in difficulty consuming a normal diet, most closely approximates motion limited to at most 11-20 mm., the motion required for the next higher rating under DC 9905.  See Mitchell and DeLuca.  Thus, the Veteran is entitled to a 30 percent rating, and not higher, during the period dated from January 23, 2001, to January 25, 2009.


Since January 26, 2009

The Veteran is in receipt of a 30 percent rating from January 26, 2009, and a 40 percent rating as of November 9, 2009.  From January 26 to November 8, 2009, the Board finds that a 40 percent rating is warranted.

On VA compensation examination in January 2009, specifically, January 26, 2009, the Veteran complained of worsening constant, aching, jaw pain, rated as a 5 on a 10-point pain scale.  She reported that her jaws were stiff and tender when she woke up in the mornings, with pain at a 7, decreasing to 5 by noon.  She reported that overnight use of a splint helped her pain.  She reported that chewing tough or hard foods and that opening her jaws too wide brought on extra pain.  She reported that her jaw locked open 2 or 3 times each month, and that she manipulated it back into place with her hands.  She complained of sharp pain, rated as a 9 on a 10-point pain scale, while the jaw was locked, decreasing to 5 in a few hours.  Physical examination of the TMJs revealed moderate tenderness to palpation, clicking, popping, and grating.  In the muscles of mastication, there was no tenderness to palpation, and no hypertrophy.  She demonstrated inter-incisal movement, vertically, in centric, to 30 mm., with pain beginning at 20 mm. and limited to 30 mm. at which pain the mandible trembled.  There was much grating in all movements.  Vertical movements were 30-50 percent less than normal and worse considering the grating.  Pain in the TMJs was increased to 8-9 for a few minutes after the completion of the range of motion maneuvers.  Occlusion was within normal limits.  The effect of the Veteran's disability on her everyday activities included avoiding or cutting food into tiny pieces, stifling yawns, and skipping breakfast due to morning stiffness and tenderness. 

There is no evidence of inter-incisal range of motion limited to 0-10 mm., as would be required under DC 9905 for a rating higher than 30 percent, the rating in effect during the time period dated from January 26, 2009, to November 8, 2009.  A 40 percent rating under DC 9905 requires inter-incisal motion 0-10 mm.  38 C.F.R.      § 4.150, DC 9905.  On VA examination, the Veteran demonstrated inter-incisal opening to 30 mm., with pain beginning at 20 mm.  Based on the above, the Board finds that the Veteran's range of motion during this stage most closely represents inter-incisal motion from 11-20 mm., as contemplated by DC 9905 for a 30 percent rating.  Thus, without evidence of inter-incisal motion limited to 0-10 mm., DC 9905 may not serve as a basis for a higher rating during this stage.  38 C.F.R.          § 4.150, DC 9905.  

However, the Board has considered the Veteran's competent and credible account of symptomatology and all the evidence of record.  See Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1376-77.  The Board finds that the level of functional impairment with flare-ups caused by the Veteran's service-connected TMJ, to include constant pain, a mandible that trembled during the end point of range of motion testing, an occasional locking jaw that required manual manipulation, grating, and the fact that the Veteran skips breakfast due to morning jaw pain, most closely represents motion limited at most to 0-10 mm., the motion required for the next higher rating, in fact, the highest rating, under DC 9905.  See Mitchell and DeLuca.  Thus, the Veteran is entitled to a 40 percent rating during the period dated from January 26, 2009, to November 8, 2009.

On VA compensation examination in November 2009, specifically, November 9, 2009, the Veteran demonstrated vertically, in centric, to 20 mm. of motion.  She had a constant level 5 aching pain in both TMJs, rapidly increased as she opened her jaws past 11 mm. vertical to level 8 by 20 mm, and pain also increased to level 8 with lateral movements past 2 mm., so she did not move past 3 mm. on the left or right.  The examiner concluded that pain limited her motion to 10 mm. vertically.  The examiner noted that the Veteran was essentially limited to a semi-solid and liquid diet and has constant moderate to marked pain in her TMJs.  The examiner noted that the Veteran presented with linear vertical scars, bilaterally, 2.5 cm. long, anterior to the auditory meatus.  The examiner reported that the scars followed the natural folds in the skin and were covered with hair and thus not cosmetically disfiguring.  The examiner reported that the left scar was very sensitive to the touch, with smarting pain.  The right scar exhibited similar sensitivity.

VA treatment records dated in November 2009 indicate that the Veteran complained of severe, constant, dull, and aching pain in her TMJs, at worst, rated as 8 on a 10-point pain scale, but usually around a 6.  

VA treatment records dated in November 2009 indicate that the Veteran complained of severe, constant pain rated as an 8 on a 10-point pain scale.  She reported that she did not want to take any pain medications because she was afraid of becoming addicted to narcotics and did not want the side effects associated with non-steroidal anti-inflammatory drugs (NSAIDS).  The Veteran demonstrated maximum inter-incisal opening and distance to 30 mm., with tenderness in the bilateral preauricular region and left temporalis.    

Since January 26, 2009, the Veteran is in receipt of the highest rating available under DC 9905 for her service-connected TMJ, 40 percent.  38 C.F.R. § 4.150, DC 9905.  The Board has considered alternative criteria to serve as bases for a rating higher than 40 percent for the period dated since January 26, 2009.  However, there remain no such criteria.  As discussed above, there is no clinical evidence of loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, and the rating criteria contemplating such may not serve as bases for an increased rating.  38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916.  Also as discussed above, clinical or lay evidence of symptomatology that may be considered to be malunion of the mandible, or analogous to malunion of the mandible, may not warrant a higher rating in the present appeal, as assigning ratings under both DC 9904, contemplating malunion of the mandible, and DC 9905, would violate the rule of against pyramiding as both of these code sections are based upon the degree of motion exhibited.  38 C.F.R. § 4.14.  Further, as discussed above, the Veteran has been in receipt of a compensable rating based on limitation of motion during the entire appellate period and thus a separate evaluation for arthritis is not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Finally, as discussed above, consideration of DeLuca et all and 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for application as the Veteran is already in receipt of the maximum rating for limitation motion.  Johnston, 10 Vet. App. 80.

In sum, the Board has considered whether a higher rating might be warranted for service-connected TMJ for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The Board finds that the evidence of record demonstrates that for the period dated from January 23, 2001, to January 25, 2009, a 30 percent rating, and no more, is warranted; for the period dated from January 26, 2009, to November 8, 2009, a 40 percent rating is warranted; and for the period dated since January 26, 2009, a rating higher than 40 percent is not warranted.  In this respect, with the resolution of all reasonable doubt in the Veteran's favor, the evidence of record fails to support a more favorable conclusion than detailed above.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Residual Scars

The Veteran is currently in receipt of a 10 percent separate evaluation for her residual scars related to service-connected TMJ as of November 9, 2009, under DC 7804.  The Board will consider whether a separate rating is warranted prior to that time.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

During the course of this claim on appeal, the regulations for evaluation of skin disabilities were revised, effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The regulations were revised again, effective on October 23, 2008.  Because, however, the most recent changes were expressly made applicable only to claims filed on or after October 23, 2008, they do not apply to the Veteran's pending claim, as the Veteran's claim giving rise to the discussion herein was received by VA in January 2001, so before the most recent regulatory changes.   38 C.F.R. § 4.118 (2011).  

Prior to August 30, 2002, DC 7800 evaluated scars that were disfiguring on the head, face, or neck, and provided a noncompensable rating for slight scars, and a 10 percent rating for moderate, disfiguring scars.  A 30 percent rating was warranted for severe scars, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles, and a maximum 50 percent rating was warranted for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  A Note directed the rater to consider that when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under DC 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, many be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, DC 7800 (2002).  

DC 7803 provided that a superficial, poorly-nourished scar with repeated ulceration scar warranted a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2002).  DC 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Finally, under DC 7805, other scars were to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002). 

Effective August 30, 2002, DC 7800 evaluated scars that were disfiguring on the head, face or neck, and provided a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or one paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristic of disfigurement.  A 50 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A maximum 80 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2003).  

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  Note (3) directs the rater to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

DC 7803 provided that a superficial, unstable scar warranted a 10 percent rating.    Note (1) directs the rater to consider that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) directs the rater to consider that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2003).  DC 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2003).  Finally, under DC 7805, other scars were to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2003). 

As noted above, at the time of the Veteran's May 2005 Board hearing, the Veteran complained of scars from her February 2005 surgery, with pain and sensitivity.  Her surgical scars were noted on VA examination in September 2005 to be painful, but expertly placed and not noticeable unless there was close physical examination.  On VA examination in November 2009, the examiner noted that the Veteran presented with linear vertical scars, bilaterally, 2.5 cm. long, anterior to the auditory meatus.  The examiner reported that the scars followed the natural folds in the skin and were covered with hair and thus not cosmetically disfiguring.  The examiner reported that the left scar was very sensitive to the touch, with smarting pain, and the right scar exhibited similar sensitivity.

Review of the claims file indicates that the AMC, in January 2011, determined that the Veteran was entitled to service connection for residual scars related to her service-connected TMJ, effective November 9, 2009, the date of the VA examination.  However, the Board finds that it is significant that at the time of the May 2005 Board hearing, the Veteran offered lay testimony that she experienced painful scars from her February 2005 surgery.  See Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1376-77.  

As the Veteran was in receipt of a temporary total evaluation from February 11, 2005, to March 31, 2005, for convalescence purposes under 38 C.F.R. § 4.30, she is entitled to her 10 percent rating for residual scars related to her service-connected TMJ as of April 1, 2005, the date her temporary total evaluation from the surgery giving rise to her painful scars ended.  38 C.F.R. § 4.14. 

Since that time, however, April 1, 2005, there is no evidence that the Veteran's scars meet the criteria for a rating higher than 10 percent under any of the applicable criteria.  There is no evidence that the Veteran's scars are severe, or complete or exceptionally repugnant, manifested by tissue loss and cicatrization, poorly-nourished with repeated ulceration, gross distortion or asymmetry of any features with any characteristics of disfigurement, instability, or limitation of function. 

With the resolution of all reasonable doubt in the Veteran's favor, the Board thus finds that the Veteran is entitled to a 10 percent evaluation, and no more, for her service-connected residual scars associated with service-connected TMJ, from April 1, 2005, to November 8, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Residuals of Fracture of the Coccyx

The Veteran's service-connected residuals of fracture of the coccyx is currently rated as noncompensably disabling effective January 23, 2001, under DCs 5298-5285.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.         § 4.27.

At the time of her May 2005 Board hearing, the Veteran withdrew her claims of entitlement to service connection for low back pain and degenerative disc disease of the thoracic spine.  Service connection is not in effect for a disability of the back beyond that of residuals of fracture of the coccyx.  While the Board will consider all symptomatology associated with the coccyx and the pain described by the Veteran as located at the "tip" of her spine, any findings specifically attributed to another segment of her back, including degenerative disc disease, as long as it is indeed attributed to another segment of her back, may not be considered by the Board.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 23, 2002 and September 26, 2003.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  Since the rating criteria for rating back disabilities changed during the pendency of the Veteran's appeal, the question arises as to which set of rating criteria applies. 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma, 341 F.3d 1327 (overruling Karnas), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

There is no evidence of arthritis of the coccyx, by X-ray examination, and the diagnostic criteria contemplating such are thus not applicable in the present appeal.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Further, there is no evidence of intervetebral disc syndrome (IVDS), and the diagnostic criteria contemplating such are thus not applicable in the present appeal.  38 C.F.R. § 4.71a, DC 5243 (2011).  Finally, consideration of DeLuca et all and 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for application in the present appeal as such is only available when evaluating joint disabilities rated on the basis of limitation of motion and the coccyx is not rated on the basis of limitation of motion.

DC 5298 is the only code that specifically pertains to the coccyx.  Under its provisions, a zero percent evaluation is assigned for partial or complete removal of the coccyx, without painful residuals; a 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  See 38 C.F.R. § 4.71a, DC 5298. Notably, there was no change to this code during the course of the appeal. 

Prior to September 23, 2002, DC 5285 provided a rating for residuals of a fracture of the vertebra.  A 60 percent rating was warranted when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  A 100 percent rating was warranted when the vertebral fracture was manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  In other cases, the disability was to be rated on the basis of limitation of motion or muscle spasm, with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the rating.  38 C.F.R. § 4.71a, DC 5285 (2002).

Effective September 26, 2003, DC 5285 was discontinued, and vertebral fractures and dislocations were instead evaluated under new 38 C.F.R. § 4.71a.  DC 5235 in turn specifies that vertebral fractures or dislocations are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine and degenerative disc disease is to be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  The General Rating Formula provides a unified schedule for orthopedic symptomatology, including limitation of motion, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  DC 5235 (2003).

Post-service military treatment records dated in August 2000 indicate that the Veteran complained of back pain.

In May 2001, the Veteran submitted a statement wherein she complained of tailbone and low back pain all of the time.  She asserted that her tailbone seemed to hurt most when the weather is wet and cold.  

On VA compensation examination in May 2001, the Veteran reported low back pain with damp weather, which she asserted that she ignored.  She was diagnosed with residuals of a tailbone fracture as seen on X-ray examination and with normal clinical examination with discomfort as described.  

In a February 2004 statement, the Veteran asserted that she was in an unbelievable amount of pain in her coccyx.  She reported that there were some nights where she could not sleep due to pain, and that at times, she had to sit on a pillow.  She asserted that she did indeed experience pain in the area, and limited range of motion.  

Post-service military treatment records dated in September 2004 indicate that the Veteran complained of chronic coccyx pain, and she demonstrated pain on palpation.  

Post-service military treatment records dated in May 2005 indicate that the Veteran sought emergency treatment and complained of coccyx pain, with radiation to the left leg.  X-ray examination was negative, the tailbone was normal, and she was diagnosed with coccyx pain.  

At the time of her May 2005 Board hearing, the Veteran reported that she experienced pain, constant and sharp, at the tip of the tailbone, going in sprees, at least every month.  She asserted that she experienced extreme pain in the tip, with radiating pain in the legs.  She asserted that she went to the emergency room the day prior, in pain.  She reported that she was supposed to teach a class and couldn't, because of the pain.  She reported that had a difficult time doing household chores, and pushing and pulling, and that she had to lie down because of the pain.  She reported that she took prescription medication to control her pain.  

On VA compensation examination in September 2005, the Veteran reported that she had been treated with heat packs and medication for her residuals of a coccyx fracture.  She reported constant pain, located at the very bottom of the spine, increased with sitting and walking.  She rated her pain as a 4 on a 10-point pain scale, increasing up to 6.  She reported occasional flare-ups, with shooting pain that went into the anterior thigh, precipitated by pushing and pulling, every two weeks, lasting a couple of days.  She reported that when she experiences a flare-up, she usually went to the emergency room, where she was given a cold pack, so she did not like going to the emergency room.  She reported that she liked to walk between one and one-half to two miles a couple of times each week, and that she sometimes rode a stationary bicycle.  The examiner asserted that the condition didn't interfere with activities of daily living.  On physical examination she demonstrated tenderness to palpation at the tip of the coccyx at the gluteal cleft.  She was diagnosed with some tenderness at the tip of the coccyx, with an otherwise normal back examination, with no gross abnormality noted on X-ray examination.  

In an August 2008 statement, the Veteran reported that her coccyx was causing her so much pain that she had to have a special pillow while sitting in a chair and that she could not sit for any length of time.  She reported that even lying down bothered her.  

On VA compensation examination in January 2009, the Veteran complained of low back pain, sharp, moderate, and constant, in the lower sacral area, exacerbated by cold and wet weather, lifting, prolonged walking, and relieved by rest.  There was no paresthesia or weakness, and no bowel or bladder dysfunction.  Her current treatment consisted of heating pads, rest, and medication.  She denied radiation and reported severe weekly flare-ups.  She reported that she was able to walk more than one-quarter of one mile, but less than one mile.  Physical examination revealed a normal gait, without abnormal spinal curvatures.  There was normal muscle tone and normal sensation.  X-ray examination revealed an unremarkable coccyx.   The examiner noted that the Veteran sat comfortably in her chair.  She reported that she was employed, full-time.  The examiner commented that her disability had significant effects on her employment, as she had increased tardiness and absenteeism, decreased mobility, and pain.  The examiner commented that the Veteran's disability prevented her from doing chores and participating in sports or exercise; had moderate effects on her ability to shop, participate in recreation, and travel; had mild effects on her ability to bathe and dress; and no effects on her ability to attend to the wants of nature and groom.  

With respect to potential application of DC 5285, the evidence does not show, and the Veteran does not contend, that her service-connected residuals of coccyx fracture ever resulted in abnormal mobility requiring a neck brace, or that the fracture rendered her bedridden or in need of long leg braces, as is required for a 60 or 100 percent rating, respectively, under DC 5285.  38 C.F.R. § 4.71a, DC 5285 (2002).  As noted above, the diagnostic criteria directed the rater to consider that in other cases, the disability was to be rated on the basis of limitation of motion or muscle spasm, with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the rating.  Id.  The rating schedule does not provide for any ratings of the coccyx on the basis of limitation of motion, however, there is evidence of deformity of the vertebra, in this case, the coccyx.  While some examiners during the appellate period have commented that X-ray examination of the coccyx was unremarkable or normal, others have noted that X-ray examination revealed evidence of fracture.  The diagnostic criteria does not require that there be limitation of motion or muscle spasm before considering whether there is deformity of a vertebral body, only that if the two exist together, a 10 percent rating is added.  The Board finds that the evidence of a fractured coccyx may serve in the present appeal as evidence of a deformity of a vertebral body and DC 5285 may thus serve as a basis for a compensable rating in the present appeal.  38 C.F.R. § 4.71a, DC 5285 (2002).

Under DC 5235, vertebral fractures or dislocations are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Again, however, the rating criteria do not contemplate a range of motion for the coccyx.  To the extent that the General Rating Formula for Disease and Injuries of the Spine directs the rater to consider any associated neurologic impairment and rate such under the appropriate diagnostic criteria for the part affected, the Board finds that there is no evidence of neurologic impairment.  While the Veteran reported radiating low back pain, there is no evidence of clinical findings of neurologic impairment.  See Jandreau; see also Woehlaert.  Thus, the revised rating criteria, specifically, DC 5235 may not serve as a basis for a compensable rating in the present appeal.  38 C.F.R. § 4.71a.  DC 5235 (2003).

With the resolution of all reasonable doubt in the Veteran's favor, the Board thus finds that the Veteran is entitled to an initial 10 percent evaluation, and no more, for service-connected residuals of fracture of the coccyx.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Extra-Schedular and Total Disability Rating Based on Individual Unemployability (TDIU) Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As to each of the time periods discussed herein, the Board finds that the rating criteria contemplate the Veteran's service-connected TMJ.  There is no doubt that the Veteran experiences significant pain and difficulty with her service-connected TMJ, as evidenced by her competent and credible lay testimony and clinical record, including evidence of significant surgical and non-surgical treatment.  Her TMJ is productive of arthritis, limited range of motion with popping, locking, grinding of the affected parts, pain, stiffness, difficulties eating a normal diet, and painful scars, symptoms contemplated by the rating criteria and considered by the Board in its decision, specifically, the decision to assign higher ratings under DeLuca et all and 38 C.F.R. § 4.40 and  § 4.45.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected TMJ and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.  

As to the entire appellate period, the Board finds that the rating criteria contemplate the Veteran's service-connected residuals of fracture of the coccyx.  There is no doubt that the Veteran experiences significant pain and difficulty with her service-connected residuals of fracture of the coccyx, as evidenced by her competent and credible lay testimony and clinical record.  Her residuals of fracture of the coccyx is productive of pain and tenderness at the tip of the spine, symptoms contemplated by the rating criteria and considered by the Board in its decision.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected residuals of fracture of the coccyx and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.  

The Board has considered whether the issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, with respect to the Veteran's claims, the Board finds that a claim for a TDIU is not raised by the record.  Specifically, at the time of the Veteran's January 2009 VA examination conducted to evaluate her service-connected residuals of fracture of the coccyx, she reported that she was employed on a full-time basis.  Thus, the evidence of record fails to show evidence of unemployability and the Board finds that no further consideration of a TDIU is warranted.  

ORDER

For the period dated from January 23, 2001, to January 25, 2009, a 30 percent rating, and no more, for service-connected TMJ is granted. 

For the period dated from January 26, 2009, to November 8, 2009, a 40 percent rating for service-connected TMJ is granted. 
 
For the period dated since January 26, 2009, a rating higher than 40 percent for service-connected TMJ is denied. 

From April 1, 2005, to November 8, 2009, a 10 percent rating, and no more, for service-connected residual scars related to service-connected TMJ is granted. 

An initial 10 percent rating, and no more, for service-connected residuals of fracture of the coccyx is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


